DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Galant on 8/22/2022.
The application has been amended as follows: 
Claim 1, lines 14: “one or more ventilation holes are covered by one or more cover elements so as to prevent slurry or similar”

Claim 1, lines 15: “from entering the ventilation space through the one or more ventilation holes.”

Claim 4, line 1: The device according to claim [[3]]1, wherein the device comprises”

Claim 17, line 5-7: “providing the one or more ventilation holes near the upper edge of the funnel of at least some of said devices, so that air may be transported between the sty and the ventilation space”

Claim 18, line 4: “funnel such that said section of the encapsulation covers at least some of said one or more ventilation holes”

Claim 33, line 3: “the funnel and the ventilation space through the one or more ventilation holes.”

Claim 34, line 3: “and the at least one ventilation opening, through the one or more ventilation holes and the ventilation:


Allowable Subject Matter
Claims 1-2, 4, 6, 8-10, 12-14, 16-22, 24, and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1, Berth (DK 176179) teaches of a device for use in collection and removal of slurry or similar from a sty (Abstract, system is for collection and removal of excrement from an animal stall), wherein the device comprises a one-piece body (once assembled, it is a one-piece body),
wherein the one-piece body has one or more funnels (could be used as 1 or 2 funnels) wherein each funnel comprises at least one upper opening having an upper horizontal area enclosed by an upper edge and a lower opening having a lower horizontal area enclosed by a lower edge (funnels have an upper opening with an upper horizontal area enclosed by an upper edge and similarly for a lower opening), 
wherein the upper horizontal area is larger than the lower horizontal area, and the inside of the funnel is thus extending from the upper opening to the lower opening of the funnel (upper horizontal area is larger than the lower horizontal area and inside is extending from the upper opening to the lower opening), 
wherein each funnel comprises one or more ventilation holes arranged near the upper edge of the funnel (apertures 6),
an encapsulation enclosing each funnel from the lower edge of the funnel to the upper edge of the funnel, such that a ventilation space is defined within the one-piece body between the encapsulation and the funnel (funnel is encapsulated by the walls with the empty space between the funnels and the walls of the encapsulation as the ventilation space).
Dawson (US 20160278520) teaches of the device being made by a rotational moulding manufacturing process (¶0011, the funnel tree system or apparatus is manufactured using rotational moulding).
MacLean (US 20040079040) teaches of wherein at least some of the ventilation holes (Fig. 1, fluid inlet 30) are covered by one or more cover elements (floor grids 24), so as to prevent slurry or similar from entering the ventilation space (outside space around the modules 12) through said ventilation holes (cover members 24 prevents slurry or similar from readily entering the ventilation space through the ventilation holes such as by covering a straight path to the ventilation holes).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the ventilation space is defined around the entire outside surface of the funnel due to the encapsulation, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647